Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward DesJardins on April 7, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
31.    (Currently amended) The method of claim 29[[30]], wherein the second material 
 32.    (Currently amended) The method of claim 1, wherein the biocatalyst consists of microorganisms in a dry form
	Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious the claimed activation of a biocatalyst that includes at least one bacterial microorganism, which is limited to combining the biocatalyst and a nutrient selected from the 
Support for the claim amendments can be found in at least paras. [0015], [0042], [0046], [0048] of the specification as published, and Figs. 1-3.  It is noted that that either the biocatalyst or nutrient can be provided as a solution or suspension (para. [0042]).  Claims 2 and 3, which recite that activation “comprises” limitations directed to the length of activation (either specific time periods or until a functional limitation is met) are viewed as consistent with the limitation in claim 1, step (ii)  (“activating consists of combining the biocatalyst with a nutrient”) as these additional limitations only further limit “combining”.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632